

 


[NAME]
MARCH 15, 2019
PERFORMANCE UNITS
AWARD LETTER
Protective Life Corporation has awarded you:
_______ Performance Units
Award Period: January 1, 2019 – December 31, 2021
Date of Grant: March 15, 2019
These Performance Units were awarded pursuant to the Protective Life Corporation
Long-Term Incentive Plan (the “Plan”), and are subject to the terms and
conditions contained in the 2019 Performance Units Award Provisions
(“Provisions”), as set forth in Appendix A to this Award Letter, and the Plan.
The Plan and the Provisions contain terms and conditions regarding the payment
of these Performance Units, termination of employment, tax withholding,
non-solicitation of Company employees and customers, regulatory compliance, and
other matters, and I encourage you to read the Provisions carefully.
Please retain these documents in your personal records.
                        
Richard J. Bielen
President and Chief Executive Officer of Protective Life Corporation


    